Citation Nr: 1038181	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  04-42 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for gastroesophageal reflux 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 
2002.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

These matters were previously before the Board in August 2008.  
The Board remanded the issues listed on the title page above to 
the RO, via the Appeals Management Center (AMC).  The AMC 
conducted additional development as directed by the Board and 
returned the matters to the Board.  


FINDINGS OF FACT

1.  Hypertension was not documented during service, was not shown 
in the first post-service year, and was not diagnosed until 2004.  
The weight of the probative evidence indicates that hypertension 
was not incurred during active service.  

2.  Gastroesophageal reflux disease or symptoms of 
gastroesophageal reflux disease were not shown during service and 
the weight of the probative evidence indicates that a current 
reflux disability was not incurred during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303, 3.307, 3.309, 4.104.

2.  The criteria for service connection for gastroesophageal 
reflux disease have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In a December 2002 letter, VA satisfied these criteria.  In the 
letter, the RO advised the Veteran of the basic criteria for 
service connection and explained VA's duties to assist him in 
obtaining evidence relevant to the claims.   

In addition, the United States Court of Appeals for Veterans 
Claims has observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  
Compliance with the first Pelegrini II element requires notice of 
these five elements in initial ratings cases.  See Dunlop v. 
Nicholson, 21 Vet. App. 112 (2006).  Here, the December 2002 
letter provided notice of elements 1-3, and a December 2008 
letter provided notice of elements 4 and 5.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  In 
addition, the RO has obtained identified VA outpatient treatment.  
The Veteran has submitted private treatment records.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  Here, the Veteran underwent 
a VA examination in August 2009.  This examination included 
findings documenting the Veteran's current disability and is 
considered adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

The Board further finds that there has been substantial 
compliance with the terms of its August 2008 remand directive.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Board 
directed that the Veteran be afforded a VA examination and that 
the examiner render opinions responsive to the claims on appeal.  
Those actions were accomplished.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Analysis

In December 2002, shortly following discharge from service, the 
Veteran filed a claim seeking service connection for, among 
others, high blood pressure and a reflux condition.  

His service treatment records are of record.  Those records, 
however, do not contain complaints or treatment for high blood 
pressure or for a reflux condition.  

In the December 2002 letter, the RO asked the Veteran to identify 
evidence pertinent to the claims.  While he identified treatment 
for various orthopedic conditions, he did not identify any 
treatment for hypertension or gastroesophageal reflux disease.  

An orthopedic record dated in August 2001, for instance, noted a 
blood pressure reading of 140/70.  

In February 2003, the RO denied the claims.  Thereafter, the 
Veteran submitted a timely notice of disagreement.  He did not 
specify why he disagreed with the denial or identify any 
additional evidence in support of his claims.  

Prior to the issuance of a statement of the case, the RO obtained 
VA outpatient treatment records.  Those records indicate that the 
Veteran was initially seen in October 2003 for the treatment of 
neck pain.  At that time, he denied any history of hypertension.  
He denied gastroesophageal reflux disease but did report a 
history of heartburn.  His blood pressure reading was 130/80.  

A March 2004 outpatient treatment note indicates that VA 
"discontinued the Zantac and ordered Prilosec for his stomach."  
The active medication list states that he was prescribed 
Omeprazole for stomach acid.  

A May 2004 VA outpatient treatment note indicated that the 
Veteran had a long history of untreated labile hypertension.  The 
Veteran reported that he monitored his blood pressure and 
recently noted readings ranging from 138-209/80-90's.  He was 
prescribed Lisinopril to control his blood pressure.  

An April 2005 VA treatment note indicated that the Veteran had 
occasional dyspepsia related to food.  

A January 2008 VA treatment indicated that the Veteran was out of 
state for a year.  He was reestablished on hypertension 
medication.  

The Veteran was afforded a VA examination in August 2009.  
Therein, he reported taking hypertension medication since 2000.  
As for gastroesophageal reflux disease, he reported having 
heartburn for the past 9 years on an average of 3-4 times per 
week after eating certain foods like tomatoes, green peppers, hot 
dogs, and pizza.  The examiner reviewed the Veteran's claims 
file, and noted, however, that treatment for hypertension did not 
begin until March 2004, and that there were no records for in-
service treatment for either hypertension or gastroesophageal 
reflux disease.  A physical examination revealed blood pressure 
readings of 122/80 and 122/78, and 122/78.  The Veteran cancelled 
an upper gastrointestinal examination.  Based on the physical 
examination findings, the examiner diagnosed hypertension and 
acid reflux disease by history.  The examiner opined that they 
were not likely related to active service due to the fact that 
they were not treated during service or within a short time 
following discharge from service. 

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

For certain chronic disorders, including hypertension and peptic 
ulcers, service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

The Board has reviewed all the evidence of record, but finds that 
the preponderance of the evidence is against the claims.  First, 
as to the claim for hypertension, "hypertension" refers to 
persistently high arterial blood pressure.  Medical authorities 
have suggested various thresholds ranging from 140 mm Hg systolic 
and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 
110 mm Hg diastolic.  Dorland's Illustrated Medical Dictionary 
(31st ed. 2007).  See Dorland's at 909.  Similarly, for VA rating 
purposes, the term "hypertension" means that the diastolic 
blood pressure is predominantly 90 mm or greater.  See 38 C.F.R. 
§ 4.104, Code 7101, Note 1 (2009). 

The Board has reviewed the service treatment records but finds 
that they are silent for treatment for hypertension.  In 
addition, there is no probative evidence showing treatment for 
hypertension in the first year following discharge from service.  
The Board has considered the Veteran's statements to the VA 
examiner in August 2009 that he took hypertension medicine since 
2000.  However, he has not provided any evidence documenting such 
and the lack of reference to such in the service treatment 
records is more probative than the Veteran's current statements 
to the contrary.  

Similarly, the Board finds persuasive the August 2009 VA 
examination opinion.  The opinion noted the absence of treatment 
for hypertension in service and noted that it was not treated 
medically until 2004.  This evidence constitutes the only 
competent medical evidence addressing the etiology of 
hypertension and it is against the claim.  

Other than the Veteran's unsubstantiated lay opinion, there is no 
other persuasive evidence addressing the likely etiology of any 
current hypertension disability.  In terms of the Veteran's lay 
testimony, he has not shown to have expertise in either 
diagnosing hypertension or offering an opinion linking such to 
service.  Rather, his statements indicating he was prescribed 
hypertension medicine appear to be contradicted by the official 
service treatment records which do not show treatment with 
prescribed hypertension medication.  Indeed, opinions as to 
medical causation are generally outside of the competency of a 
lay person, and the Veteran's contended causal relationship 
between his current hypertension disability and service cannot be 
given significant probative weight.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

As to the claim for gastroesophageal reflux disease, again the 
service treatment records are silent for any complaints or 
treatment for gastroesophageal reflux disease or symptoms of 
gastroesophageal reflux disease.  While it is apparent that the 
Veteran currently has acid reflux, such was not documented until 
March 2004.  His statements that he had reflux in service are 
afforded less weight than the service treatment records which do 
not document treatment for the condition.  Similarly, his 
statements are afforded less probative weight than the August 
2009 VA examination opinion.  

In making these determinations, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does not 
provide an approximate balance of negative and positive evidence 
on the merits.  The Board is unable to identify a reasonable 
basis for granting service connection for hypertension or 
gastroesophageal reflux disease.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009).  



ORDER

Service connection for hypertension is denied.  

Service connection for gastroesophageal reflux disease is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


